UNITED STATES DISTRICT COURT                             •        i   ~   '


SOUTHERN DISTRICT OF NEW YORK                            · _ . 1,,- i"-LLY f-; LFD

                                                .   . .-- ·--·- ---~~---
                                                     ,        ;
                                                                           m2 --
                                                                      l '·-- -~--- ' -·
                                                                          -...
ORLANDO RODRIGUEZ,                              I    I       ! "-..       -      .   ·,,.   '   '   ..




                        Plaintiff,            19cv8681 (JGK)

              - against -                     ORDER

CHRISTINE SIMEONIDIS, et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     Another conference will be held in this matter on March 24,

2020 at 4:30 PM.

SO ORDERED.

Dated:    New York, New York
          February 20, 2020

                                      United States District Judge
